Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 11, 12, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2018/0241992)(hereinafter Zhang), as cited by applicant.

Regarding claims 1 and 11, Zhang teaches a method for video decoding in a decoder and an apparatus for video decoding comprising processing circuitry configured to perform the method, the method, comprising: 
decoding, by a processor and from a coded video bitstream, transform coefficients associated with a coding block that is a non rectangular partition of a picture (e.g. Fig. 6 and pars. 111, 194 – 208: depicting and describing that the system decodes from a coded bitstream transform coefficients associated with a coding block that is a non-rectangular partition of a picture [par. 75: describing that the transform unit partition is a non-rectangular partition]); 
determining, by the processor, residuals of the coding block based on the transform coefficients (e.g. Fig. 6 and pars. 111, 194 – 208: depicting and describing that the system determines residuals of the coding block based on the transform coefficients) and 
reconstructing, by the processor, samples of the coding block based on the residuals of the coding block (e.g. Fig. 6 and pars. 111, 194 – 208: depicting and describing that the system reconstructs samples of the coding block based on the residuals of the coding block).

Turning to claims 2 and 12, Zhang teaches all of the limitations of claims 1 and 11, respectively, as discussed above. Zhang further teaches:
determining, by the processor, first residuals of a first rectangular sub-block based on first transform coefficients in the transform coefficients, the first rectangular sub-block being a first partition of the non rectangular partition (e.g. par. 78 - 79: describing that each transform unit (TU) is further divided into sub-block TUs according to a quad tree structure, wherein further dividing a TU according to a quadtree structure is the equivalent of a first rectangular sub-block being a first partition of the non-rectangular partition).
Regarding claims 8 and 18, Zhang teaches all of the limitations of claims 1 and 11, respectively, as discussed above. Zhang further teaches:
determining, by the processor, the residuals of the coding block by performing an inverse Karhunen-Loeve transform (KLT) of the transform coefficients (e.g. par. 199: describing that the system uses inverse Karhunen-Loeve transform (KLT) for the inverse transform process to determine residuals of the coding block).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2018/0241992)(hereinafter Zhang), as cited by applicant as applied to claims 1 and 11, respectively, above, and further in view of Guo et al. (US 2013/0003824) (hereinafter Guo), as cited by applicant.

Regarding claims 3 and 13, Zhang teaches all of the limitations of claims 1 and 2, and claims 11 and 12, respectively, as discussed above. Zhang does not explicitly teach:
determining, by the processor, second residuals of a second rectangular sub-block based on second transform coefficients in the transform coefficients, the second rectangular sub- block being a second partition of the non rectangular partition and having a same size as the first rectangular sub-block.
Guo, however, teaches a video decoding apparatus and method:
determining, by the processor, second residuals of a second rectangular sub-block based on second transform coefficients in the transform coefficients, the second rectangular sub- block being a second partition of the non rectangular partition and having a same size as the first rectangular sub-block (e.g. Fig. 7A and pars. 150 – 151: depicting and describing that the system divides the non-rectangular TU into a plurality rectangular sub-blocks, each of the rectangular sub-blocks having the same size). 
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Zhang by adding the teachings of Guo in order to determine second residuals of a second rectangular sub-block of the non-rectangular partition, the second rectangular sub-block having a same size as the first rectangular sub-block. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows codec to process transform units of various shapes (Guo, e.g. par. 5: describing the desire to process transform units of various shapes).

Claim(s) 4 – 7, 9, 10, 14 – 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2018/0241992)(hereinafter Zhang), as cited by applicant as applied to claims 2 and 12, respectively, above, and further in view of Sole Rojals et al. (US 2012/0082232) (hereinafter Sole Rojals), as cited by applicant.

Regarding claims 4 and 14, Zhang teaches all of the limitations of claims 1 and 2, and claims 11 and 12, respectively, as discussed above. Zhang does not explicitly teach:
determining, by the processor, second residuals of a second rectangular sub-block based on second transform coefficients in the transform coefficients, the second rectangular sub- block being a second partition of the non rectangular partition and having a different size from the first rectangular sub-block.
Sole Rojals, however, teaches a video decoding method and apparatus:
determining, by the processor, second residuals of a second rectangular sub-block based on second transform coefficients in the transform coefficients, the second rectangular sub- block being a second partition of the non rectangular partition and having a different size from the first rectangular sub-block (e.g. pars. 56 – 57: describing that the TU includes TUs of different sizes).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Zhang by adding the teachings of Sole Rojals in order to determine second residuals of a second rectangular sub-block of the non-rectangular partition, the second rectangular sub-block having a different size as the first rectangular sub-block. One of ordinary skill in the art would have been motivated to make such a modification because the modification increases coding efficiency by allowing a joint context model to be shared between transform units of different sizes and reducing intermediate buffering requirements (Sole Rojals, e.g. pars. 6 – 8: describing the desire to increase coding efficiency by allowing joint context model sharing between transform units of different sizes and reducing intermediate buffering requirements).

Turning to claim 5 and 15, Zhang and Sole Rojals teach all of the limitations of claims 1 and 11, respectively, as discussed above. Zhang does not explicitly teach:
determining intermediate transform coefficients of an intermediate transform unit by performing inverse transform of a transform unit in a first direction, the transform unit being formed by the transform coefficients; and determining the residuals of the coding block by performing inverse transform of the intermediate transform unit in a second direction.
Sole Rojals, however, teaches a video decoding apparatus and method:
determining intermediate transform coefficients of an intermediate transform unit by performing inverse transform of a transform unit in a first direction, the transform unit being formed by the transform coefficients; and determining the residuals of the coding block by performing inverse transform of the intermediate transform unit in a second direction (e.g. par. 67-68: describing that the system applies transform processing in a first direction, then performs transform processing in a second direction).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Zhang by adding the teachings of Sole Rojals in order to determine intermediate transform coefficients by performing inverse transform of a transform unit in a first direction, then determining the residuals of the coding block by performing inverse transform of the intermediate transform unit in a second direction. One of ordinary skill in the art would have been motivated to make such a modification because the modification increases coding efficiency by allowing a joint context model to be shared between transform units of different sizes and reducing intermediate buffering requirements (Sole Rojals, e.g. pars. 6 – 8: describing the desire to increase coding efficiency by allowing joint context model sharing between transform units of different sizes and reducing intermediate buffering requirements).

Regarding claims 6 and 16, Zhang and Sole Rojals teach all of the limitations of claims 1 and 5, and claims 11 and 15, respectively, as discussed above. Zhang does not explicitly teach:
performing, first inverse transform operations respectively on first columns of the transform unit, the first inverse transform operations respectively being a first number of points inverse transform; performing, second inverse transform operations respectively on second columns of the transform unit, the second inverse transform operations respectively being a second number of points inverse transform; 
performing, third inverse transform operations respectively on first rows of the intermediate transform unit, the third inverse transform operations respectively being a third number of points inverse transform; and performing, fourth inverse transform operations respectively on second rows of the intermediate transform unit, the fourth inverse transform operations respectively being a fourth number of points inverse transform.
Sole Rojals, however, teaches a video decoding apparatus and method:
performing, first inverse transform operations respectively on first columns of the transform unit, the first inverse transform operations respectively being a first number of points inverse transform; performing, second inverse transform operations respectively on second columns of the transform unit, the second inverse transform operations respectively being a second number of points inverse transform (e.g. pars. 67 – 68: describing that the system applies a number of points transform to columns of the transform unit); 
performing, third inverse transform operations respectively on first rows of the intermediate transform unit, the third inverse transform operations respectively being a third number of points inverse transform; and performing, fourth inverse transform operations respectively on second rows of the intermediate transform unit, the fourth inverse transform operations respectively being a fourth number of points inverse transform (e.g. pars. 67 – 68: describing that the system applies a number of points transform to rows of the transform unit).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Zhang by adding the teachings of Sole Rojals in order to determine intermediate transform coefficients by performing inverse transform of a transform unit in a first direction, then determining the residuals of the coding block by performing inverse transform of the intermediate transform unit in a second direction. One of ordinary skill in the art would have been motivated to make such a modification because the modification increases coding efficiency by allowing a joint context model to be shared between transform units of different sizes and reducing intermediate buffering requirements (Sole Rojals, e.g. pars. 6 – 8: describing the desire to increase coding efficiency by allowing joint context model sharing between transform units of different sizes and reducing intermediate buffering requirements).

Turning to claims 7 and 17, Zhang and Sole Rojals teach all of the limitations of claims 1 and 5, and claims 11 and 15, respectively, as discussed above. Zhang does not explicitly teach:
performing, first inverse transform operations respectively on first rows of the transform unit, the first inverse transform operations respectively being a first number of points inverse transform; performing, second inverse transform operations respectively on second rows of the transform unit, the second inverse transform operations respectively being a second number of points inverse transform; 
performing, third inverse transform operations respectively on first columns of the intermediate transform unit, the third inverse transform operations respectively being a third number of points inverse transform; and performing, fourth inverse transform operations respectively on second columns of the intermediate transform unit, the fourth inverse transform operations respectively being a fourth number of points inverse transform.
Sole Rojals, however, teaches a video decoding apparatus and method:
performing, first inverse transform operations respectively on first rows of the transform unit, the first inverse transform operations respectively being a first number of points inverse transform; performing, second inverse transform operations respectively on second rows of the transform unit, the second inverse transform operations respectively being a second number of points inverse transform (e.g. pars. 67 – 68: describing that the system applies a number of points transform to rows of the transform unit); 
performing, third inverse transform operations respectively on first columns of the intermediate transform unit, the third inverse transform operations respectively being a third number of points inverse transform; and performing, fourth inverse transform operations respectively on second columns of the intermediate transform unit, the fourth inverse transform operations respectively being a fourth number of points inverse transform (e.g. pars. 67 – 68: describing that the system applies a number of points transform to columns of the transform unit).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Zhang by adding the teachings of Sole Rojals in order to determine intermediate transform coefficients by performing inverse transform of a transform unit in a first direction, then determining the residuals of the coding block by performing inverse transform of the intermediate transform unit in a second direction. One of ordinary skill in the art would have been motivated to make such a modification because the modification increases coding efficiency by allowing a joint context model to be shared between transform units of different sizes and reducing intermediate buffering requirements (Sole Rojals, e.g. pars. 6 – 8: describing the desire to increase coding efficiency by allowing joint context model sharing between transform units of different sizes and reducing intermediate buffering requirements).

Regarding claims 9 and 19, Zhang and Sole Rojals teach all of the limitations of claims 1 and 11, respectively, as discussed above. Zhang does not explicitly teach:
determining, by the processor, first residuals of a rectangular unit that includes the non rectangular partition by performing 2-dimensional inverse transform of the transform coefficients; and 
selecting, by the processor, the residuals of the coding block from the first residuals of the rectangular unit.
Sole Rojals, however, teaches a video decoding method and apparatus:
determining, by the processor, first residuals of a rectangular unit that includes the non rectangular partition by performing 2-dimensional inverse transform of the transform coefficients (e.g. pars. 106 – 108: describing that the system performs 2-dimensional inverse transform to the TU); and 
selecting, by the processor, the residuals of the coding block from the first residuals of the rectangular unit (e.g. pars. 106 – 108: describing that the system obtaining residuals for the current block from inverse transform coefficients of the TU).  
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Zhang by adding the teachings of Sole Rojals in order to perform 2-dimensional inverse transform and selecting residuals of the coding block. One of ordinary skill in the art would have been motivated to make such a modification because the modification increases coding efficiency by allowing a joint context model to be shared between transform units of different sizes and reducing intermediate buffering requirements (Sole Rojals, e.g. pars. 6 – 8: describing the desire to increase coding efficiency by allowing joint context model sharing between transform units of different sizes and reducing intermediate buffering requirements).

Turning to claims 10 and 20, Zhang and Sole Rojals teach all of the limitations of claims 1 and 11, respectively, as discussed above. Zhang does not explicitly teach:
forming a transform unit for the non rectangular partition by following a scan order for a rectangular unit that encompasses the non rectangular partition; and 
skipping a scan position that is out of the non rectangular partition.
Sole Rojals, however, teaches a video decoding apparatus and method:
forming a transform unit for the non rectangular partition by following a scan order for a rectangular unit that encompasses the non rectangular partition (e.g. par. 74: describing that the system forms the TU for the partition of a second size according to a scan order of the TU having a first size, wherein the partition of the TU having a second size is the equivalent of the non-rectangular partition, and wherein the TU having a first size is the equivalent of the rectangular unit); and 
skipping a scan position that is out of the non rectangular partition (e.g. par. 74: describing that the system skips transform processing of a scan position that is out of the TU partition having a second size, wherein the partition of the TU having a second size is the equivalent of the non-rectangular partition).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Zhang by adding the teachings of Sole Rojals in order to form a transform unit by following a scan order and skipping a scan position that is outside of the non-rectangular partition. One of ordinary skill in the art would have been motivated to make such a modification because the modification increases coding efficiency by allowing a joint context model to be shared between transform units of different sizes and reducing intermediate buffering requirements (Sole Rojals, e.g. pars. 6 – 8: describing the desire to increase coding efficiency by allowing joint context model sharing between transform units of different sizes and reducing intermediate buffering requirements).

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700. The examiner can normally be reached M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/Examiner, Art Unit 2487         

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487